920 So.2d 702 (2006)
Janet E. BOONE, Appellant,
v.
OFFICE OF the PROVOST, FLORIDA INTERNATIONAL UNIVERSITY, Appellee.
No. 3D04-2791.
District Court of Appeal of Florida, Third District.
February 8, 2006.
Anania, Bandklayder, Blackwell, Baumgarten, Torricella & Stein and J. Keith Ramsey and Douglas H. Stein, Miami, for appellant.
Isicoff, Ragatz & Koenigsberg and Eric Isicoff and Teresa Ragatz, Miami, for appellee.
Before WELLS and CORTIÑAS, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
This is an appeal by a former student from a final order of the Provost of Florida International University which, following the determination of her department, dismissed her from the Anesthesiology Nursing Program. The order is affirmed because (a) the evidence more than amply supports the ultimate determination; and (b) any arguable defect in the underlying academic grievance process did not adversely affect her substantial rights to due process or otherwise. See § 120.68(7)(c), Fla. Stat. (2005); Carter v. Dep't of Prof'l Regulation, Bd. of Optometry, 633 So.2d 3, 6 (Fla.1994), and cases cited; Dep't of Bus. Regulation, Div. of Pari-Mutuel Wagering v. Hyman, 417 So.2d 671 (Fla.1982); Ames v. Dist. Bd. of Trs., Lake City Cmty. Coll., 908 So.2d 1142 (Fla. 1st DCA 2005).
Affirmed.